DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) November 18th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “at least one connecting pipe configured to connect to the at least one outlet of the second element”. However, claim 18 recites that there is at least one exhaust pipe coupled to the at least one outlet. It is therefore unclear how both pipes are coupled to the outlet of the second element. It’s possible these pipes are the same pipe, which is deemed unlikely given their alternative nomenclature (exhaust pipe vs. connecting pipe). Alternatively, the pipes are “coupled” to the at least one outlet, but only in a fluid transportation sense. However, the phraseology of the claims Claims 5, 6, and 13 are rejected by virtue of their dependence. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2-4, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 205445696).
Regarding claim 18, Zhang discloses A turbine exhaust structure, comprising: a casing (Figure 1) divided into a first element (12) having an arcuate shape and a second element (2) coupled to the first element, with a central aperture (see Figure 1) formed between the first element and the second element, the central aperture extending from a first face of the casing to a second face of the casing opposing the first face (Figure 1), wherein the first element and the second element are configured to receive turbine exhaust (steam turbine exhaust casing is in the title), wherein a flow of the turbine exhaust in the first element is undivided from a flow of the turbine exhaust in the second element to form an unseparated turbine exhaust passage (see Figure 1); wherein the second element comprises at least one outlet (see annotation) configured to receive the flow of turbine exhaust from the first element and the flow of turbine exhaust from the second element, wherein the at least one outlet combines the flow of turbine exhaust from the first element with the flow of turbine exhaust from the second element and directs a combined flow of turbine exhaust in a direction extending radially from the central aperture (see annotation; fluid flows in radial direction relative to aperture); and at least one exhaust pipe (see annotation) coupled to the at least one outlet of the second element of the casing, 
Regarding claims 2-4, Zhang discloses the turbine exhaust structure according to claim 18 above. Zhang further discloses the first element is connected to the second element along a horizontal joint plane (Figures 1, 3, and 5), the first element is an upper element and the second element is a lower element, wherein a section of the first face of the central aperture is larger than a second opposite face of the central aperture (see Figure 1; the “front” face has a larger central aperture than the “back” face on the opposite side with a smaller aperture; this can especially be seen in Figures 2-3, 5, and 7 which shows the front/back of the top/bottom halves).
Regarding claims 14 and 16, Zhang discloses the turbine exhaust structure according to claim 18 above. Zhang further teaches that the turbine exhaust structure is an intermediate pressure exhaust end and there is no pipe connected to the first element (Figure 1; exhaust described as medium pressure cylinder).
Regarding claim 20, Zhang discloses the turbine exhaust structure according to claim 18 above. Zhang further discloses a plurality of spaced outer reinforcements on the first element and the second element, each of the spaced outer reinforcements extending radially from the central aperture about both the first and second face of the casing (Figure 1 shows one of the faces with reinforcements on both the first and second element; Figure 4 shows the reinforcements on the first element on the other side; Figure 7 shows the reinforcements on the second element on the other side).


    PNG
    media_image1.png
    526
    638
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Stock (US 4986732).
	Zhang discloses the turbine exhaust structure according to claim 18 above. 
Zhang fails to teach at least one connecting pipe configured to connect to the at least one outlet of the second element and at least one elbow pipe connecting to the at least one connecting pipe.

Because Zhang is directed to an exhaust of a steam turbine with a flange connecting structure, and because Stock teaches a steam turbine with an exhaust structure attached to multiple pipes in order to direct the fluid to the next stage of the turbine process, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Zhang such that there is at least one connecting pipe configured to connect to the at least one outlet of the second element and an elbow pipe connected to the at least one connecting pipe as taught by Stock for the purposes of directing the exhaust flow to the next stage of the turbine assembly. 
Claims 5, 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Arai (US 7632066), Agara (US 8398367), and further in view of Mizumi (US 9033656).
Regarding claims 13 and 19;
	Zhang discloses the turbine exhaust according to claim 18 above.
	Zhang fails to teach the at least one connecting pipe configured to connect to the at least one outlet of the second element.
	Arai teaches a steam turbine casing which includes piping arranged on a half of the casing (Figure 6) wherein the pipes are connected to one another through welds (32, 33), and the piping can then be formed of multiple pipes, including a connecting pipe attached to the casing and attached to the other piping elements (see Figure 6 for the piping formed of multiple pipes which are connected to the casing).

	Mizumi teaches a steam turbine exhaust casing which can be arranged with a singular merged exit (Figure 13) and can alternatively be presented with multiple exits within the bottom half of the exhaust casing (Figure 11).
	Because Zhang teaches an exhaust of a steam turbine engine with a merged outlet, and because Mizumi teaches that the exhaust casing of the steam turbine can be arranged in either one outlet or multiple outlets, and because Arai teaches that steam turbine casings with multiple flow channels can be arranged with different pipes including connection pipes to another pipe at the steam turbine casing, and because Agara teaches that the exhaust of steam turbines can be arranged with pipes that are welded at the steam turbine casing, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Zhang such that there is at least one connecting pipe configured to connect to the at least one outlet of the second element and an elbow pipe connected to the at least one connecting pipe as taught by Arai and Agara with a plurality of outlets in the second element as taught by Mizumi for the purposes of directing the exhaust flow to the next stage of the turbine assembly. Mizumi shows that it’s obvious to utilize multiple outlets in the exhaust, Agara shows that it’s obvious to connect pipes at the exit of the exhaust with multiple outlets, and Agara shows that with multiple pipes connected to a steam turbine casing that it’s obvious to utilize connecting pipes connected to the casing, and the connecting pipes to other pipes to transport fluid.
Regarding claims 5-6, Zhang in view of Arai, Agara, and Mizumi teaches the turbine exhaust structure according to claim 19 above. Zhang as modified by Mizumi teaches that the second element .
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Gray (US 5257906).
Zhang teaches the turbine exhaust structure according to claim 18 above.
Zhang fails to teach the dimensions of the exhaust structure in terms of width and length.
Gray teaches a steam turbine structure with an exhaust structure (Figure 1). The last blade row (blades 6) is measured at approximately 119 cm in length. Two sets of blades on opposite sides then would establish a length of at least 2.5 meters. Additionally the distance would include the rotor disk and the rotor shaft. The exhaust casing is longer than all of these dimensions added together (Figure 1). The exhaust casing then defines a width (extending from 28 to 29 along wall 31) which is less than the total length of the exhaust casing.
Since applicant has not disclosed that having the length of the turbine exhaust structure as between 9 to 10 meters and the width as between 3 and 4 meters solves any stated problem or is for any particular purpose above the fact that the turbine exhaust structure is designed with such dimensions, and it appears that exhaust structure of Zhang would perform equally well with a shape and having the dimensions as claimed by applicant, and Gray teaches that the exhaust structure needs to be dimensioned such that it is suitable for the respective turbine blade stages in order to house and redirect the exhaust gases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Applicant’s Admitted Prior Art, hereinafter referenced as AAPA.
Zhang discloses A turbine exhaust structure, comprising: a casing (Figure 1) divided into a first element (12) having an arcuate shape and a second element (2) coupled to the first element, with a central aperture (see Figure 1) formed between the first element and the second element, the central aperture extending from a first face of the casing to a second face of the casing opposing the first face (Figure 1), wherein the first element and the second element are configured to receive turbine exhaust (steam turbine exhaust casing is in the title), wherein a flow of the turbine exhaust in the first element is undivided from a flow of the turbine exhaust in the second element to form an unseparated turbine exhaust passage (see Figure 1); wherein the second element comprises at least one outlet (see annotation) configured to receive the flow of turbine exhaust from the first element and the flow of turbine exhaust from the second element, wherein the at least one outlet combines the flow of turbine exhaust from the first element with the flow of turbine exhaust from the second element and directs a combined flow of turbine exhaust in a direction extending radially from the central aperture (see annotation; fluid flows in radial direction relative to aperture); and at least one exhaust pipe (see annotation) coupled to the at least one outlet of the second element of the casing, wherein the at least one exhaust pipe is configured to receive only the combined flow of turbine exhaust from the second element.
Zhang fails to explicitly teach the combined high-intermediate pressure casing having a high pressure casing.

Because Zhang teaches that the exhaust structure is utilized for steam turbines, and arranged with respect to the high-medium pressure turbine, and because AAPA teaches an analogous high-intermediate pressure turbine with a casing that is arranged with an exhaust structure, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the exhaust structure of Zhang was utilized in combination with a high-intermediate steam turbine as taught by AAPA for the purposes of transporting the steam turbine exhaust fluids. The exhaust structure of Zhang would implicitly be utilized in conjunction with such a turbine, but AAPA shows the connection explicitly.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hitachi (JP 2007040228) teaches an exhaust case for a steam turbine with multiple exits and pipe connections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745